                 Case 2:20-cv-01869-RAJ Document 9 Filed 03/08/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9
                                    SEATTLE DIVISION
10
     SARA I. FLORENCIANI,                             Civil No. 2:20-CV-01869-RAJ
11
              Plaintiff,
12
              vs.                                     PROPOSED ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,
15            Defendant.
16
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17
     shall be amended as follows:
18
              Defendant shall have up to and including May 7, 2021, to file a response to
19
     Plaintiff’s Complaint, including the certified administrative record. If the certified
20
     administrative record becomes available to the Office of the General Counsel before the
21
     aforementioned date, the record may be filed earlier, if feasible.
22

23

24

     Page 1    PROPOSED ORDER - [2:20-CV-01869-RAJ]
                Case 2:20-cv-01869-RAJ Document 9 Filed 03/08/21 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4

 5
              DATED this 8th day of March, 2021.
 6

 7

 8
                                                        A
                                                        The Honorable Richard A. Jones
 9                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    PROPOSED ORDER - [2:20-CV-01869-RAJ]
